Citation Nr: 0507083	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision denied entitlement to a TDIU.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing held in July 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the record, the Board finds that 
further development is required with regard to the veteran's 
claim for a TDIU.  Although the veteran has been afforded 
recent VA examinations, they contain insufficient information 
to determine how the veteran's service-connected disabilities 
impact his ability to obtain and maintain gainful employment.  
Another examination is required to obtain such information.  
The Board also concludes that a Social and Industrial survey 
would be useful in evaluating the veteran's claim for 
unemployability benefits.  

Accordingly, the claim is remanded for the following:

1.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

2.  The veteran should be afforded a VA 
examination appropriate to evaluating the 
impact the veteran's service-connected 
disabilities have on his ability to 
obtain and maintain gainful employment.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner for review before the 
examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


